Exhibit 8(b)(iv)(b) SECOND AMENDMENT TO PARTICIPATION AGREEMENT This Second Amendment dated as of April 26, 2011 to the Participation Agreement (the “Agreement”), effective May 1, 2011, between WELLS FARGO VARIABLE TRUST (the “Trust”); WELLS FARGO FUNDS DISTRIBUTOR, LLC (the “Distributor”); THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (the “Company”); and LINCOLN FINANCIAL DISTRIBUTORS, INC, (the “Insurance Underwriter”). Schedules 3 and 4 of the Agreement are hereby deleted in their entirety and replaced with the following: Schedule 3 Private Placement Accounts of the Company Investing in the Trust Effective as of the date this Amendment to the Participation Agreement was executed, the following separate accounts of the Company are subject to the Agreement: Name of Account Date Established by Board of Directors of the Company Type of Product Supported by Account Lincoln Life Variable Life Account Z July 30, 2003 Private Placement VUL Classes of Contracts Supported by Separate Accounts Listed on Schedule 3 Effective as of the date this Amendment to the Participation Agreement was executed, the following classes of Contracts are subject to the Agreement: Marketing Name Contract Form Number Annuity or Life Private Placement VUL LN940 Life Schedule 4 Trust Share Series and Classes Available Under Each Class of Contracts As of the effective date of this Amendment to the Participation Agreement, the following Trust Classes and Series are available under the Contracts: Contract Marketing Name Fund/Series - Share Classes MultiFund 5 Wells Fargo Advantage VT Intrinsic Value Fund (Class 2) Wells Fargo Advantage VT Omega Growth Fund (Class 2) Wells Fargo Advantage VT Small Cap Growth Fund (Class 2) Wells Fargo New Directions Core Wells Fargo New Directions Access Wells Fargo New Directions Access 4 Wells Fargo Advantage VT Index Asset Allocation Fund (Class 2) Wells Fargo Advantage VT Intrinsic Value Fund (Class 2) Wells Fargo Advantage VT Small Cap Growth Fund (Class 1 and Class 2) Wells Fargo Advantage VT International Equity (Class 2) Wells Fargo Advantage VT Omega Growth Fund (Class 1 and Class 2) Wells Fargo Advantage VT Total Return Bond Fund (Class 2) Wells Fargo Advantage VT Core Equity Fund (Class 2) Private Placement VUL Wells Fargo Advantage VT Small Cap Growth Fund (Class 1) Wells Fargo Advantage VT Small Cap Value Fund (Class 1) All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. Effective Date: May 1, 2011 THE LINCOLN NATIONAL LIFE INSURANCE COMPANY LINCOLN FINANCIAL DISTRIBUTORS, INC. By: /s/ Daniel R. Hayes Name: Daniel R. Hayes Title: Vice President By: /s/ Thomas O’Neill Name:Thomas O’Neill Title: Vice President WELLS FARGO FUNDS DISTRIBUTOR, LLC WELLS FARGO VARIABLE TRUST By: /s/ Randy Henze Name: Randy Henze Title: Senior Vice President By: /s/ Kasey Phillips Name: Kasey Phillips Title:Treasurer
